UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




J. JEREMIAH MAHONEY,

       Plaintiff,


                     v.                               Civil Action No. 10-1703 (JEB)


SHAUN DONOVAN, Secretary of U.S.
Department of Housing and Urban
Development, et al.,

       Defendants.




                                          ORDER

       Upon consideration of Defendants’ Motion to Dismiss and Alternative Motion for Partial

Summary Judgment and for the reasons stated in the accompanying Memorandum Opinion

issued on this date, the Court hereby ORDERS that:

       1. Defendants’ Motion to Dismiss and Alternative Motion for Partial Summary

          Judgment are GRANTED;

       2. The case is DISMISSED WITH PREJUDICE; and

       3. Judgment is ENTERED for Defendants.

SO ORDERED.


                                                         /s/ James E. Boasberg
                                                         JAMES E. BOASBERG
                                                         United States District Judge
       Date: November 14, 2011